Citation Nr: 0409785	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disorders of the left foot, 
variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service during the period February 
1978 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Nashville, Tennessee, 
Regional Office (RO) that denied service connection for plantar 
fasciitis and mild degenerative arthritis of the first 
metacarpophalangeal joint, claimed as a left foot condition.

Appellant testified before the undersigned Veterans Law Judge in a 
Travel Board hearing in November 2003.  A transcript of that 
testimony has been associated with the file.


FINDINGS OF FACT

1.  Appellant's left foot disorders have been variously diagnosed 
as degenerative arthritis of the first metacarpophalangeal joint, 
plantar fasciitis, and arthralgia.

2.  Appellant received occasional treatment for pain in the left 
foot while in military service.  No chronic pathology was shown in 
service.

3.  Appellant's degenerative arthritis of the first 
metacarpophalangeal joint was not diagnosed in service or within 
the first year after discharge from service.

4.  There is no competent medical evidence or presumption linking 
appellant's current left foot disabilities to any disease, injury, 
or event in service.


CONCLUSION OF LAW

Appellant's left foot disorders were not incurred in or aggravated 
by military service, and his left foot degenerative arthritis may 
not be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)) became law.  VA 
has also redefined the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (August 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003)).  This law redefined the obligations of VA and imposed an 
enhanced duty on VA to assist a claimant in developing his claim.  
The VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be applicable to 
all claims filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  The 
VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions of the 
VCAA and also to notify the claimant of the evidence necessary to 
develop his claim.  As part of the notice, VA is to specifically 
inform the claimant, and the claimant's representative if any, of 
which portion of the evidence, if any, VA will obtain, and which 
portion, if any, the claimant must obtain.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Also, the United States Court of Appeals 
for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, and 
(4) request or tell that claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim."  This new fourth element of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).

In the present case for service connection for left foot 
disorders, a substantially complete application was received in 
July 2001; the claim was denied by rating decision in May 2002.  
Prior to the denial, the AOJ sent appellant a VCAA duty-to-assist 
letter in July 2001.  The duty-to-assist letter did not satisfy 
the fourth element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is no 
indication that there is additional evidence to obtain, there is 
no additional notice that should be provided, and there has been a 
complete review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in 
the sequence of events is not shown to have any effect on the case 
or to cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letter that was sent to appellant did not 
contain the fourth element, the Board finds that appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.   The VCAA duty-to-assist letter, the 
rating decision of May 2002, the Statement of the Case (SOC) in 
January 2003, and the Supplementary Statement of the Case (SSOC) 
in July 2003 all listed the evidence on file that had been 
considered in formulation of the decision.  Finally, the Board 
notes that at the conclusion of the Travel Board hearing the 
Chairman specifically informed appellant of the provisions of the 
VCAA and inviting appellant to submit any additional evidence in 
his possession (in essence, to "give us all you've got").  
All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.   

The VCAA also places a heightened requirement on VA to assist a 
claimant in developing his claim.  In general, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim, unless no reasonable 
possibility exists that further evidence would aid in 
substantiating it.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003). 

In this case, RO obtained appellant's service medical records and 
treatment records from VA medical treatment facilities and several 
private medical providers.  RO also afforded appellant a VA 
medical examination in conjunction with his claim, and appellant 
had the opportunity to testify before the Travel Board and present 
any evidence or arguments relevant to the issue of service 
connection.  The Board accordingly finds that VA's duty to assist 
has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has been 
obtained and properly developed, there is no further action to be 
undertaken to comply with the VCAA or its implementing 
regulations.  The Board will accordingly adjudicate the issue, 
since doing so poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

II.  Factual Background

Appellant has service connection for right ankle Achilles 
tendonitis.  Appellant's instant claim, submitted in July 2001, 
asserts that he has been diagnosed with the same symptoms in the 
left foot as in the right foot, and requests service connection 
for the left foot also.  The claim for service connection of left 
foot disability was apparently redefined as a claim specifically 
for plantar fasciitis and arthritis because a VA medical 
examination in August 2001 diagnosed those pathologies, rather 
than tendonitis, in the left foot.

Appellant articulated his theory of service connection in 
testimony before the Travel Board in November 2003.  Appellant 
testified that he began having foot problems during basic 
training, possibly due to running while wearing boots (T-3).  
Appellant did not suffer a single definable injury; rather, the 
left heel area became swollen and stayed swollen for the majority 
of the time that appellant was in service (T-4).  Appellant 
complained of foot pain twice while in service; he had more 
problems than that, but was discouraged from seeking treatment (T-
4).  Appellant was provided inserts for his boots, and 
occasionally was put on soft-shoe profile (T-8).  Appellant spent 
15 years in the infantry and thereafter retrained as a tracked 
vehicle repairman due to his bilateral knee disability (T-5).  
Appellant believes that fasciitis was first diagnosed at 
approximately the time of his discharge (T-9).  Appellant sought 
VA medical treatment within the first year after his discharge; he 
has subsequently been treated by VA medical facilities in 
Clarksville and Nashville, and by Premier Medical Clinic, a 
civilian facility (T-6).  Appellant's condition is being treated 
by physical therapy; appellant has been advised that surgery is 
not advisable at this point (T-7).  Appellant professes that he 
cannot understand why service connection for his left foot 
disability has been denied, since he has service connection for a 
right foot disability (T-10).  

Appellant's service medical records are on file.  Appellant's feet 
were reported as "normal" in his induction physical examination.  
Appellant received a "limited duty" profile for Achilles 
tendonitis in both ankles in February 1976.  In April 1976 a 
military podiatry clinic determined appellant was wearing too 
large a boot size and advised him to wear a smaller boot.  
Appellant complained of pain and soreness on the bottom of his 
left foot in September 1976.  In January 1977 appellant complained 
of pain and tenderness in both feet, and complained that he has an 
"extra bone" in each foot; X-rays revealed no abnormalities.  He 
complained of bilateral foot pain in the balls of his feet in 
February 1977 and received inserts for his boots.  In January 1982 
he complained of severe stabbing and throbbing pain in the balls 
of both feet; X-ray examination again showed no abnormalities.  
His feet were "normal" in periodic physical examinations in 
October 1979, November 1984, January 1992, and in his separation 
physical in June 1992.  There is no notation of any fracture in 
the left foot during appellant's military service.

Appellant's original claim for compensation, filed in September 
1992, included claims for service connection for "ball and arches" 
problems in both feet, and for Achilles tendonitis in the right 
foot only.

Appellant presented to Nashville VA Medical Center (VAMC) in 
November 1992, complaining of pain in both feet of 17 years 
duration.  VA X-ray examination of both appellant's feet in 
November 1992 records that appellant has an accessory navicular 
bone in the right foot, but no other abnormalities were identified 
(note that VA subsequently determined that these X-rays were 
mislabeled, and the accessory navicular bone is in the left foot, 
not the right foot).  Posture, appearance, and gait were normal.  
The examiner noted no functional limitation or secondary skin or 
vascular changes.  

RO denied service connection for bilateral "ball and arches" by a 
rating decision in December 1992.  Service connection for right 
Achilles tendonitis was granted by rating decision of September 
1992.  It was noted that there were problems in service, but no 
current problem.  A noncompensable rating was assigned.

Appellant sought treatment from Premier Medical Group for 
tendonitis of the right heel in August 1999; there was no 
corresponding complaint in regard to the left foot.  Treatment for 
the right foot continued at Shussler Footcare Centers in September 
1999; again, there is no mention of a corresponding problem in the 
left foot.

A note from Nashville VAMC in October 2000 states appellant 
complained of pain in the left foot while he was undergoing 
treatment for tendonitis in the right foot. The attending 
physician noted bilateral ankle and foot edema.  Tenderness over 
the medial heel, arch, and Achilles tendon were greater in the 
right foot than the left.  The physician's impression was plantar 
fasciitis.  A subsequent note in November 2000 states that 
stretching exercises had not alleviated the left foot pain; 
appellant informed the attending VAMC personnel "It's not my heel 
or my arch; I know the difference in where my pain is and it's 
above my heel in this tendon."  

Appellant underwent an orthopedic examination at VAMC Nashville in 
April 2001.  Appellant complained of bilateral foot and ankle 
pain; the right foot pain was primarily in the ankle but the left 
foot pain was primarily in the medial malleolus and in the mid-
foot when standing.  Appellant walked with an antalgic gait on the 
left, and was noted to have a cavus left foot.  X-rays showed an 
old fracture in the left foot in which the neck of the scaphoid 
had failed to fuse together from an accessory navicular; appellant 
experienced "exquisite pain" at that point.  The examiner's 
impression was bilateral plantar fasciitis and an accessory 
navicular on the left, with a pulled tendon in the same area.

Appellant reported to Nashville VAMC for follow-up in July 2001.  
Appellant complained of generalized foot pain, soreness in the 
Achilles tendon, soreness and swelling over the posterior tibials, 
sometimes even burning over the fourth and fifth toes and lateral 
aspect of his foot, with causalgia sensation.  In reviewing X-rays 
from the past, the examiner noted that an X-ray from 1992 showed 
the same lesions in his left navicular as currently, but the 1992 
X-ray had been mislabeled as "right foot."  The examiner noted 
appellant's contention that "all his problems began in the 
service."  The examiner's impression was posterior tibial 
tendonitis, accessory navicular, versus old fracture (not healed) 
in the left foot.
 
Appellant underwent a VA orthopedic examination in August 2001 
specifically in regard to his claim for service connection for his 
left foot condition.  The examiner noted that pain in the right 
foot had been of 15 years duration, but pain in the left foot had 
developed within that year.  Appellant stated that he was told in 
1992 that he had suffered a "stress fracture" in the left foot.  
The examiner's impression was that appellant's left foot pain 
could relate to plantar fasciitis or degenerative arthritis of the 
first MPJ; there were no other abnormalities noted on examination 
or in imaging.

In August 2001 appellant reported to Nashville VAMC for additional 
treatment.  The provider noted that the bilateral Achilles tendon 
problem, and the tenderness and swelling of the left foot, might 
be related to the accessory navicular in the left foot.  The 
examiner noted that X-rays from 1992 showed the same defect 
(accessory navicular) as current X-rays. 

Appellant underwent another VA orthopedic examination in October 
2001.  The examiner noted that appellant's left foot problem has 
been variously diagnosed as posterior tibial tendonitis, plantar 
fasciitis, metatarsalgia, and nonunion of a navicular fracture 
first noticed in 1992.  The examiner noted that the problem might 
also be a bipartite navicular.  The examiner's impression was 
possible bilateral tarsal tunnel syndrome, with bilateral 
retrocaneal bursitis.  An electromyograph (EMG) in January 2002 
was inconclusive.
  
Appellant received an orthopedic examination by VAMC in January 
2002.  The examiner noted that the EMG had been inconclusive in 
regard to possible tarsal tunnel syndrome.  Appellant complained 
of occasional paraesthesias that from the plantar aspect of the 
foot into his toes.  Appellant's symptoms are worse at the end of 
the day and at night, and his pain is worse with activity at work.  
Appellant stated that his left foot currently bothers him more 
than the right.  The examiner's impression was accessory navicular 
bones with posterior tibial tendonitis, the inflammation of which 
may be leading to some slight tarsal tunnel syndrome.  An MRI was 
suggested but apparently was not performed.

Appellant sought treatment from Premier Medical Group in January 
2002 for a swollen left ankle.  The provider's impression was 
arthralgia.  Appellant sought treatment again in July 2002 for 
swelling and pain in the left heel.   

A letter is on file from Dr. S.G.S., a physician in Premier 
Medical Group, dated December 2002.  Dr. S.G.S. states that he had 
examined appellant twice, reviewed X-rays, and also reviewed 
appellant's VA record.  Dr. S.G.S. agrees that the primary 
diagnosis is posterior tibialis tendon dysfunction, probably 
contributing to a degree of plantar fascial stretching and pain, 
and probably contributing to stretching and tarsal tunnel-like 
symptoms of his tibial and plantar nerves.   Dr. S.G.S. did not 
express an opinion as to the etiology or duration of these 
pathologies.

III.  Analysis

Service connection may be granted for a disability resulting for 
disease or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

In order to prevail on the issue of service connection, there must 
be: medical evidence of a current disability; medical evidence, or 
in some cases lay evidence, of in-service occurrence or 
aggravation of the disease or injury; and, medical evidence of a 
nexus between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).   

Application of the Hickson analysis does not provide a basis to 
grant this claim.  The medical examinations by both VA and Premier 
Medical Group establish that appellant currently has a disability 
of the left foot, attributed to some or all of a number of 
different pathologies.  There is also evidence that appellant was 
treated in service for acute and transitory pain in the left foot.  
The first two parts of the Hickson analysis (medical evidence of a 
current disability and medical or lay evidence of in-service 
treatment) are therefore satisfied.  However, there is no medical 
evidence of a nexus between appellant's current left foot 
disability and the in-service left foot pain.  The Board 
accordingly finds that the third part of the Hickson analysis has 
not been satisfied.

In conjunction with the Hickson analysis, the Board notes that 
there is no objective showing that a chronic left foot condition 
began in service.  Appellant received in-service treatment for 
occasional left foot pain, but that treatment consisted merely of 
soaks, pain relievers, and temporary light duty.  There was no 
notation of an actual chronic left foot disability in the 
separation physical examination or any of the periodic physical 
examinations during service.  There is radiological evidence since 
discharge that appellant's current foot problem is caused at least 
in part by an unhealed fracture in the navicular, but there is no 
evidence that such a fracture was incurred in service, and in fact 
a VA X-ray in November 1992, immediately after discharge, showed 
the abnormality, but did not establish a relationship to service.  

In the alternative to the Hickson analysis, there is a presumption 
of service connection if a claimant has a chronic injury, such as 
arthritis, whose symptoms became manifest to a degree of at least 
10 percent disabling within one year of discharge from active 
service, even if the in-service onset is not documented in medical 
records.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  Degenerative arthritis of the 
first MPJ has been identified as one of the pathologies 
contributing to appellant's left foot disability, but there is no 
evidence showing that the arthritis began in service or became 
manifest within 1 year following separation from service.    

Regardless of the presumption described above, if a chronic 
disease is shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  For the 
showing of a chronic disease in service there must be a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2003) (emphasis added).  
In this case, appellant's left foot pain was not established as 
chronic at that time, since it was treated with pain relievers and 
light duty, and in fact appellant served for 15 years in the 
infantry despite his professed foot problems.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support a claim.  38 C.F.R. § 3.303(b) (2003).  
Appellant has testified that he has had left foot pain 
continuously since his discharge from service.  A layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
evidence of symptomatology is pertinent to a claim for service 
connection, if corroborated by medical evidence.  Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993) (emphasis added).  Since there is 
no corroborating medical evidence, the Board cannot accept 
appellant's unsupported assertion of continuity as a basis for 
granting service connection. 

The most current medical opinion appears to be that appellant's 
left foot problem is caused wholly or in part by arthritis, with 
posterior tibial tendonitis.  An accessory navicular - an extra 
bone in the foot - would be a congenital defect, and as such is 
not subject to service connection even if aggravated by military 
service.  38 C.F.R. § 3.303(c) (2003); VAOPGCPREC 82-90 (July 18, 
1990).   

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
In this case, the evidence preponderates against the claim and the 
benefit-of-the-doubt rule accordingly does not apply. 


ORDER

Service connection for a disorder of the left foot is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



